       Case 3:16-cr-00060-RDM Document 77 Filed 01/25/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

      V.                                       3:16-CR-60
                                               3:20-CV-1062
JEREMY WEST                                    (JUDGE MARIANI)

                    Defendant.

                                        ORDER

      AND NOW, this d<;"' 'i-1 DAY OF JANUARY, 2021, upon consideration of

Defendant Jeremy West's prose motion based on the application of United States v. Davis,

139 S. Ct. 2319 (2019) and counseled supplemental motion to correct sentence under 28

U.S.C. § 2255, (Docs. 70, 72), IT 15 HEREBY ORDERED THAT:

   1. Defendant's motions are DENIED for the reasons set forth in the Court's
      concurrently filed Memorandum Opinion;

   2. A certificate of appealability SHALL NOT ISSUE;

   3. The Clerk of Court is directed to CLOSE civil case number 3:20-CV-1062.




                                                    Robert D. Mari· ni
                                                    United States District Court Judge
